

115 HR 1568 IH: Transportation and Logistics Hiring Reform Act of 2017
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1568IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Mr. Duncan of Tennessee (for himself, Mr. Rodney Davis of Illinois, Mr. Rouzer, and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo enhance interstate commerce by creating a national hiring standard for motor carriers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Transportation and Logistics Hiring Reform Act of 2017. 2.DefinitionsIn this Act, the following definitions apply:
 (1)EntityThe term entity means a person acting as— (A)a shipper, except for an individual shipper (as such term is defined in section 13102 of title 49, United States Code) or a consignee;
 (B)a broker, a freight forwarder, or a household goods freight forwarder (as such terms are defined in section 13102 of title 49, United States Code);
 (C)a non-vessel-operating common carrier, an ocean freight forwarder, or an ocean transportation intermediary (as such terms are defined in section 40102 of title 46, United States Code);
 (D)an indirect air carrier authorized to operate under a standard security program approved by the Transportation Security Administration;
 (E)a customs broker licensed in accordance with section 111.2 of title 19, Code of Federal Regulations;
 (F)an interchange motor carrier subject to paragraphs (1)(B) and (2) of section 13902(i) of title 49, United States Code; or
 (G)a warehouse (as defined in Article 7–102(13) of the Uniform Commercial Code). (2)Motor carrierThe term motor carrier means a motor carrier or a household goods motor carrier (as such terms are defined in section 13102 of title 49, United States Code) that is subject to Federal motor carrier financial responsibility and safety regulations.
 (3)StateThe term State means each of the 50 States, a political subdivision of any such State, an intrastate agency, any other political agency of two or more States, the District of Columbia, American Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.
			3.National hiring standards for motor carriers
 (a)National standardBefore tendering a shipment, but not more than 35 days before the pickup of the shipment by the hired motor carrier, an entity shall verify that the motor carrier, at the time of such verification—
 (1)is registered with and authorized by the Federal Motor Carrier Safety Administration to operate as a motor carrier or household goods motor carrier, if applicable;
 (2)has the minimum insurance coverage required by Federal law; and (3)does not have an unsatisfactory safety rating issued by the Federal Motor Carrier Safety Administration in force and has not otherwise been ordered by the Federal Motor Carrier Safety Administration to discontinue operations.
				(b)Intended use of data
 (1)In generalOnly evidence of an entity’s compliance with subsection (a) may be admitted as evidence or otherwise used in a civil action for damages resulting from a case or legal proceeding in which it is asserted or alleged that an entity’s selection or retention of a motor carrier was negligent.
 (2)Excluded evidenceAll other motor carrier data created or maintained by the Federal Motor Carrier Safety Administration, including safety measurement system data or analysis of such data, may not be admitted into evidence in a case or legal proceeding described in paragraph (1).
 4.Applicability and effective dateNotwithstanding any other provision of law, this Act shall apply with respect to any action commenced on or after the date of enactment of this Act without regard to whether the harm that is the subject of the action, or the conduct that caused the harm, occurred before such date of enactment.
		